Name: Commission Regulation (EEC) No 775/92 of 30 March 1992 amending Regulation (EEC) No 2318/91 opening a standing invitation to tender for the export of barley held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3. 92 Official Journal of the European Communities No L 84/5 COMMISSION REGULATION (EEC) No 775/92 of 30 March 1992 amending Regulation (EEC) No 2318/91 opening a standing invitation to tender for the export of barley held by the Spanish intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1 836/82 (3), as last amended by Regulation (EEC) No 3043/91 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 26 March 1992 Spain notified the Commis ­ sion that it wished to amend the Annex to Regulation (EEC) No 2318/91 (*), as last amended by Regulation (EEC) No 383/92 (6) ; whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2318/91 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 202, 9. 7. 1982, p. 23. (4) OJ No L 288 , 18. 10 . 1991 , p. 21 0 OJ No L 213, 1 . 8 . 1991 , p. 50. ( «) OJ No L 43, 19. 2. 1992, p. 7. 31 . 3 . 92No L 84/6 Official Journal of the European Communities ANNEX ANNEX I (tonnes) Place of storage Quantity Albacete 22 000 Burgos 20 000 Ciudad Real 67 000 Cuenca 31 000 Guadalajara 33 000 Huesca 9 000 Navarra 1 5 000 Palencia 14 000 La Rioja 4 000 Soria 26 000 Teruel 18 000 Valladolid 10 000 Zaragoza 31 000'